I concur in the decree on the ground that the widow and heirs of the deceased were not deprived of any substantial right, or put to any disadvantage, by the failure of the local authorities to notify the Italian consul or consular agent of the death of Bernardo Rizzotto. If the widow or heirs had suffered any disadvantage by the failure of the local authorities to notify the Italian consul or consular agent they would perhaps have the right to set aside the sale which was made of their property without such notification. It is not contended that they could have avoided the sale of the property to pay the debts of the succession, except by paying the debts; and there is no showing that that would have been deemed advantageous or expedient at that time. The succession being in debt, the right of the widow and heirs was, in a sense, only a residuary right or interest in the estate. *Page 15